t c memo united_states tax_court william kale petitioner v commissioner of internal revenue respondent docket no filed date david l segal and jeffry h homel for petitioner keith gorman and doug fendrick for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and additions to petitioner’s federal_income_tax as follows additions to tax_year deficiency dollar_figure big_number big_number sec_6653 dollar_figure - - sec_6653 - dollar_figure sec_6653 - percent of the interest due on the underpayment attributable to fraud the issues for decision are whether petitioner is collaterally estopped from denying that he received bribe income during the years in issue we hold that he is not whether petitioner received unreported bribe income during the years in issue we hold that he did whether petitioner is liable for additions to tax for fraud pursuant to sec_6653 we hold that he is whether respondent is precluded from assessing tax for the years in issue due to the running of the statute_of_limitations due to our holding in issue above we hold that she is not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition herein was filed petitioner resided in pompano beach florida petitioner petitioner received a bachelor of science degree in accounting from the drexel institute of technology in from to january of petitioner was employed as a revenue_agent with the examination_division of the philadelphia office of the internal_revenue_service irs as a revenue_agent petitioner was responsible for conducting examinations of filed all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated federal_income_tax returns and preparing revenue agent’s reports rar's reflecting proposed changes to taxpayers’ examined returns examinations determine whether a taxpayer is due a refund owes additional taxes or correctly reported his tax_liability if no adjustments are made in an examination a taxpayer receives a clearance letter indicating that the return was accepted as filed and the examination is closed if adjustments are made rar’s are then sent to the taxpayer who if in agreement with the adjustments signs the rar after signing the rar it is forwarded to an irs review department which reviews the rar and upon accepting the rar’s findings issues a clearance letter to the taxpayer closing the examination from at least petitioner was assigned to examination group elevated to a grade the most senior revenue_agent position below management and was responsible for examining the most complex cases charles toll sometime in the early 1960's petitioner examined the tax returns of colonial beef company needleman toll needleman was the accounting firm that handled colonial beef’s tax returns and tax audits charles toll toll was an accountant at needleman until during the years he worked at the firm toll was aware that needleman was negotiating or paying bribes to irs agents in order to receive favorable irs examination results while handling the colonial beef examination toll paid a bribe to petitioner in order to receive favorable examination results cynwyd while at needleman toll was responsible for the saligman and cravitz families’ tax returns and tax audits these families held interests in numerous partnerships toll was also responsible for representing those families with respect to the tax returns and tax audits of these partnerships the managing general partners of these partnerships were three partnerships saligman special saligman capital and cynwyd investments cynwyd investments was primarily owned by members of the saligman and cravitz families by toll also held an interest in cynwyd investments hereinafter references to the cynwyd group will refer to the various partnerships and entities owned directly or indirectly by the cravitz and saligman families toll was aware that the saligman and cravitz families through needleman were paying bribes to various irs agents in order to receive favorable audit results in toll was hired by the saligman and cravitz families to oversee all of the cynwyd group’s accounting taxes and finances toll remained at that position until when a criminal investigation of the cynwyd group commenced petitioner’s cynwyd examinations sometime between date and date petitioner was assigned the examination of the tax_return of the rita cooper trust rita cooper was a member of the saligman family in date petitioner began his examination of the rita cooper trust return and the tax_return of the harvey saligman trust petitioner expanded his examination to include the tax returns for the two trusts neither the rita cooper trust nor the harvey saligman trust was a partner in the cynwyd investments partnership the trusts did hold interests in various partnerships in which cynwyd investments held an interest and which were a part of the cynwyd group petitioner notified toll that he was examining the two trust returns petitioner and toll entered into discussions about the audit the outcome of those discussions was that toll would pay petitioner dollar_figure to extend his examination to include the and tax returns of various members of the cynwyd group including among others the returns of cynwyd investments saligman capital and the individual returns of the saligman and cravitz family members and make sure that the examinations resulted in favorable tax treatment by overlooking various tax adjustments that otherwise would have been required toll agreed to pay petitioner the dollar_figure in periodic installments upon toll’s receipt of irs clearance letters from the irs review department suval’s review from the beginning of through date irving suval suval was the assistant review chief of the philadelphia irs review department suval had been employed by the irs for over years petitioner was aware that suval had received bribes in the past in order to compromise audits in early petitioner approached suval confided to him that he petitioner was going to receive bribe payments from toll for favorably auditing the and cynwyd group returns and offered suval dollar_figure to expedite the processing through the review department of certain of the cynwyd group returns which petitioner examined payment of dollar_figure toll paid petitioner the dollar_figure bribe in five installments beginning in date and ending date toll’s bribe to suval sometime in before the cynwyd group’s and returns were cleared toll requested petitioner to extend his examination to include the cynwyd group’s and tax returns an examination_division policy precluded petitioner from examining the and returns petitioner however was able to ensure that the returns would be examined by group petitioner’s examination group in date suval became group 1201's examination manager petitioner informed suval that he arranged for the cynwyd group’s and returns to be examined by group and that toll would pay suval dollar_figure to compromise the audit suval and petitioner agreed that suval would pay petitioner dollar_figure for setting up the dollar_figure bribe in date petitioner retired from the irs prior to retiring petitioner assured toll that suval would compromise the and audit suval and toll met in date to confirm the dollar_figure bribe subsequently suval requested and toll agreed to pay an additional dollar_figure for a total of dollar_figure to ensure the favorable audit petitioner was unaware of the additional dollar_figure bribe payment of the dollar_figure bribe toll paid suval the dollar_figure in installments beginning in the autumn of and ending in suval paid petitioner the agreed upon dollar_figure in installments as suval received his payments from toll criminal investigation in early irs inspectors confronted suval with their knowledge of suval’s having receiving bribes suval agreed to cooperate with the u s government by wearing a body wire in conversations suval had with petitioner in date suval was subsequently indicted for and pleaded guilty to bribery and conspiracy to commit bribery among other offenses concurrently a criminal investigation of the cynwyd group’s operations commenced in connection with their bribing irs officials toll was subsequently indicted for and pleaded guilty to bribery and conspiracy to commit bribery among other offenses on date petitioner was indicted by the federal grand jury for and in the u s district_court for the eastern district of pennsylvania for one count of conspiracy to defraud the united_states under u s c sec_371 and one count of aiding_and_abetting the bribery of a public official under u s c sec b in count one of the indictment the grand jury charged petitioner of conspiring with toll and suval to defraud the united_states the object of the conspiracy was for petitioner and suval to receive bribes from toll in return for conducting inadequate examinations of the cynwyd group’s tax returns among the overt acts contained in count one of the indictment were the following petitioner's meeting with toll at various times to discuss examination of specific cynwyd group returns petitioner’s causing the irs to issue certain clearance letters toll's meeting with suval at various times to discuss the examination of various cynwyd group returns suval’s causing the irs to issue certain clearance letters toll's making payments to suval in its instructions to the jury at petitioner’s criminal trial concerning the count of conspiracy the court stated as follows in order to meet the burden_of_proof as to the count of conspiracy against petitioner there are five things that the government must prove beyond a reasonable doubt first that the conspiracy described in the bill of indictment was formed and was existing at or about the times that are alleged secondly that petitioner intentionally willfully became a member of that conspiracy that thereafter one of the conspirators committed at least one - not all but at least one - of the overt acts charged in the indictment at or about the time and place alleged fourth that such overt act was done in furtherance of some object or purpose of the conspiracy and fifth that one of the conspirators did something on or after date to further some aspect of the conspiracy that is to accomplish one or more of its purposes emphasis added petitioner was subsequently convicted on both the count of conspiracy and the count to aid and abet deficiency_notice based on facts adduced at petitioner’s criminal trial respondent determined the deficiencies set out above in the deficiency_notice respondent made adjustments increasing petitioner's gross_income by dollar_figure for each of the and taxable years based on suval’s testimony at the criminal trial suval testified that he paid petitioner dollar_figure over a 2-year period ending in but because he did not say exactly when the dollar_figure was paid respondent apportioned the dollar_figure equally between and opinion i deficiency a taxpayer is required to maintain records sufficient to establish their tax_liabilities sec_6001 if the taxpayer fails to maintain such records or the records maintained are inadequate then respondent is authorized to reconstruct income by any reasonable method which in her opinion clearly refects the taxpayer’s income 92_tc_661 40_tc_373 based on facts adduced at petitioner’s criminal trial respondent determined that petitioner received unreported bribe income for the years in issue it is clear that bribes received are includable in gross_income sec_61 sec_1_61-14 income_tax regs it is also well settled that except where otherwise provided in the internal_revenue_code or tax_court rules_of_practice and procedure the burden_of_proof rests with petitioner see rule a 290_us_111 thus petitioner bears the burden of proving that he did not receive the bribes in question during the years in issue and that respondent’s determinations are incorrect a collateral_estoppel respondent first argues that petitioner by his conviction in federal district_court on the count of conspiracy to bribe is collaterally estopped from denying that he received the bribes in question we disagree the court has recognized that a criminal conviction can operate as collateral_estoppel in a subsequent civil case 43_tc_68 however the judgment in the prior action will act as an estoppel only as to those issues or elements upon the determination of which the verdict of guilty was necessarily rendered 333_us_591 in petitioner’s criminal trial the judge instructed the jury that in order to find petitioner guilty of conspiracy the jury had to find among other things secondly that petitioner intentionally willfully became a member of that conspiracy that thereafter one of the conspirators committed at least one - not all but at least one - of the overt acts charged in the indictment at or about the time and place alleged fourth that such overt act was done in furtherance of some object or purpose of the conspiracy and fifth that one of the conspirators did something on or after date to further some aspect of the conspiracy that is to accomplish one or more of its purposes emphasis added there are overt acts found in the bill of indictment relating to the count of conspiracy the large majority of those acts are not bribery payments to petitioner some of the acts are bribe payments from toll to suval which occurred after date some of the acts are meetings between toll and suval which occurred after date in order to reach the verdict the jury was only required to find that one of the conspirators-- toll suval or petitioner--performed one of these overt acts and that one of the conspirators did something to further the conspiracy after date the jury was not however required to find that petitioner actually received bribe payments in the amounts which respondent has included in his gross_income accordingly petitioner is not estopped from denying that he did not receive such bribe payments b petitioner’s burden_of_proof we have taken petitioner’s proposed findings_of_fact into account even though we were not required to as petitioner violated rule e which prescribes how litigants are to treat proposed findings_of_fact see van eck v commissioner tcmemo_1995_570 petitioner failed to include separate numbered statements of fact or to object to respondent’s proposed findings in his reply petitioner appeared to concede in his statement of facts adduced at trial that petitioner received a dollar_figure bribe from toll petitioner has failed to prove respondent’s determinations to be incorrect petitioner does not attempt to meet his burden rule e states that briefs shall contain proposed findings_of_fact in the opening brief or briefs based on the evidence in the form of numbered statements each of which shall be complete and shall consist of a concise statement of essential fact and not a recital of testimony nor a discussion or argument relating to the evidence or the law in each such numbered statement there shall be inserted references to the pages of the transcript or the exhibits or other sources relied upon to support the statement in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact of proving that he did not receive unreported bribe income during the years in issue but rather spends the bulk of his time arguing that respondent did not meet her burden of proving fraud petitioner states in his brief respondent enjoys no presumption of correctness in her assessment instead petitioner is presumed not to have received the bribes unless respondent affirmatively establishes that petitioner took the bribes and if so how much he received petitioner’s understanding of who bears the burden_of_proof is skewed despite respondent’s burden of proving fraud rule b petitioner still bears the burden_of_proof regarding the deficiency rule a welch v helvering supra viewing the procedural posture of this case in an incorrect light petitioner offers little evidence other than his own testimony which is insufficient to overcome respondent's determination of income_tax deficiencies petitioner’s testimony was at complete odds with the hard evidence for example petitioner claims that his trail of investigation led him to the tax returns of cynwyd investment and saligman capital which opened the door for investigation of the cynwyd group’s returns however a review of petitioner’s work chronology finds that result impossible petitioner first examined the and returns of the rita cooper trust and the harvey saligman trust he found a problem in regard to the burden_of_proof in fraud cases see franklin v commissioner tcmemo_1993_184 concerning a certain credit which was passed through to the trusts from a partnership called traylor syndicate traylor it was this credit according to petitioner which paved the trail to the cynwyd group we do not see how logically the next tax returns that petitioner should have examined were those of traylor through which the credits passed to the trusts however the next returns which petitioner did in fact examine were those of cynwyd investments and saligman capital yet the trusts were not partners in either of those partnerships we find no basis for petitioner’s extension of his investigation to include the cynwyd group other than that he was paid_by toll to do so accordingly we disregard petitioner’s testimony petitioner offers little other evidence to aid him in meeting his burden_of_proof we find therefore that petitioner has failed to carry his burden of proving that he did not receive unreported bribe income of dollar_figure in and dollar_figure during and additionally petitioner has not shown that respondent’s method of allocating the dollar_figure equally between and is unreasonable harbin v commissioner t c pincite accordingly we sustain respondent’s deficiency determinations ii additions to tax for fraud respondent determined that petitioner is liable for additions to tax for fraud under sec_6653 for and sec_6653 and for and a sec_6653 and sec_6653 for sec_6653 and for and sec_6653 provide for an addition_to_tax in an amount equal to percent of any underpayment in tax if any part of such underpayment is due to fraud the existence of fraud is a question of fact to be determined on the basis of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the principal issue in ascertaining whether fraud is present is whether the taxpayer has engaged in conduct with the specific intent to evade a tax known or believed to be properly owing 80_tc_1111 for purposes of the sec_6653 and sec_6653 additions the commissioner bears the burden of proving by clear_and_convincing evidence that some underpayment_of_tax existed for each of the years in issue and that some part of the underpayment_of_tax was attributable to the taxpayer’s fraud sec_7454 rule b 94_tc_654 22_tc_1002 where fraud is determined for more than year the commissioner's burden applies separately to each year barbuto v commissioner tcmemo_1991_342 citing 25_tc_940 affd sub nom 250_f2d_798 2d cir underpayment the first element requires the commissioner to establish the existence of some underpayment_of_tax for each of the years in issue sec_6653 defines underpayment as having in general the same meaning as deficiency ie to mean the amount by which the tax imposed exceeds the amount of tax shown by the taxpayer on his return sec_6211 to prove an underpayment the commissioner cannot satisfy her burden by relying solely on the taxpayer's failure to prove error in the determination of the deficiencies 53_tc_96 respondent’s case rests heavily on the testimony of toll and suval during the trial in this proceeding as petitioner states in his brief mr toll claims to have paid petitioner a dollar_figure bribe to subvert the and audits mr suval says he paid petitioner dollar_figure for having introduced him to mr toll if toll and suval’s believed testimony is clear_and_convincing then petitioner owes taxes for the years at bar we have found the testimony of toll in particular and suval to be trustworthy and convincing we acknowledge that toll and suval pleaded guilty to various crimes in relation to the bribes we do not find that either of them had a motive that would prompt false testimony in this case we acknowledge that at times toll’s testimony was not in complete accord with suval's however the events of this case occurred over a decade ago we find the few contradictions in testimony to be understandable and of little importance furthermore other evidence including toll’s records of the bribes he paid petitioner supports their testimony we have also found the transcript of the wired conversation between suval and petitioner though not explicit to be very damaging to petitioner we wish to note however that the expert report and opinion of john lackey add little weight to respondent’s case first mr lackey did not review all the returns which petitioner examined additionally the mistakes that mr lackey found in petitioner’s and tax_return examinations could have been unintentional possibly resulting from petitioner’s completing them in a hurry or from the fact that petitioner did not have the extensive examination resources that mr lackey had this conclusion could be supported by the fact that mr lackey found similar mistakes in the and cynwyd group returns which he examined even though petitioner did not examine those returns nonetheless even though we give little weight to mr lackey’s report we find that respondent has proven by clear_and_convincing evidence that petitioner received unreported bribe income in and accordingly respondent has met her burden of proving that underpayments existed for the years in issue fraudulent intent the second element requires the commissioner to prove fraudulent intent on the part of the taxpayer fraud will never be presumed 55_tc_85 respondent may prove fraud through circumstantial evidence as direct proof of the taxpayer's intent is rarely available the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 otsuki v commissioner supra pincite courts have developed various factors or badges that tend to establish fraud 91_tc_874 these include a pattern of understatement of income inadequate records concealment of assets income from illegal activities attempting to conceal illegal activities implausible or inconsistent explanations of behavior and dealing in cash id repeated understatements in successive years when coupled with other circumstances showing an intent to conceal or misstate taxable_income present a basis on which we may properly infer fraud 799_f2d_166 5th cir affg tcmemo_1985_148 we believe petitioner’s underpayments to have been due to fraud petitioner was convicted for being a part of a conspiracy to defraud the united_states he received bribes during the years in issue petitioner was employed as a revenue_agent at the irs for nearly years reaching the highest possible grade allowed to nonmanagement agents and was fully aware that those bribes are includable in income and should have been reported on his federal tax returns petitioner did not report those bribes he did not maintain any records of the bribes all in all we find that petitioner’s entire course of conduct reveals that he willfully intended to prevent the collection of tax he knew was owing on the illegal_bribe income we therefore find that the full amount of the underpayment for each year is attributable to petitioner's fraud accordingly we sustain respondent's determination of additions to tax under sec_6653 and sec_6653 b sec_6653 under sec_6653 an addition_to_tax equal to percent of the interest payable under sec_6601 is imposed on the portion of the underpayment attributable to fraud respondent bears the burden of proving by clear_and_convincing evidence the specific_portion of the underpayment due to fraud in each year 96_tc_858 affd 959_f2d_16 2d cir accordingly to adjudicate an addition_to_tax under sec_6653 first we must examine the evidence and satisfy ourselves as to the amount that clearly and convincingly is an underpayment then we must determine whether any or all of such amount clearly and convincingly is due to fraud only to that extent can respondent prevail in her determination of an addition_to_tax under sec_6653 based in part on the testimony of toll and suval and records kept by toll we are convinced that petitioner received an unreported dollar_figure bribe in and thus an underpayment attributable to fraud resulting from that amount exists for that year the dollar_figure bribe however poses a problem we have sustained respondent’s adjustment in regard to the dollar_figure we did so because petitioner failed to meet his burden of proving that he did not receive that amount over and and that respondent’s method of allocation was unreasonable we have found based on respondent’s evidence which we regard as clear_and_convincing that petitioner did indeed receive from suval unreported bribe payments totaling dollar_figure however respondent has not adequately proven when petitioner received those payments suval testified that he received bribe payments from toll over a course of years beginning at the end of and that he paid petitioner the dollar_figure in installments upon receiving his own payments from toll suval did not testify however that he paid the entire dollar_figure to petitioner in and notwithstanding that fact we can approximate petitioner’s receipts bearing heavily on respondent who bears the burden_of_proof on this issue sec_6653 rule b see 39_f2d_540 2d cir exhibit 16-p includes a record of toll’s dollar_figure bribe payments to suval not included was the subsequent dollar_figure bribe promised to suval of which petitioner was unaware of that dollar_figure percent or dollar_figure was paid in percent or dollar_figure was paid in each of the years and based on that evidence we find that of the dollar_figure that petitioner received from suval percent or dollar_figure was paid to petitioner in and percent or dollar_figure was paid to petitioner in each of the years and accordingly we find petitioner to have had unreported income of dollar_figure in each of the years and see cohan v commissioner supra we have already determined that the entire amount of each such underpayment is due to fraud therefore the portion of the underpayment attributable to fraud is the portion of the underpayment resulting from unreported income of dollar_figure in both and accordingly the addition_to_tax under sec_6653 for each of the years and is equal to percent of the interest payable under sec_6601 with respect to the underpayment resulting from unreported income of dollar_figure iii statute_of_limitations sec_6501 provides for the assessment of tax at any time in the case of a fraudulent return we have found that respondent has proven fraud on the part of petitioner for each of the years in issue and accordingly the period for assessment remains open for petitioner 54_tc_1011 decision will be entered under rule
